Citation Nr: 0019124	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  92-11 843	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a skin disorder, 
presently characterized as Mucha-Habermann disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from January 1941 to November 
1945.  He had service as a surgical technician in the Pacific 
Theater during World War II and is documented to have 
participated in battles and campaigns in New Guinea and the 
Philippines.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  This issue was before the Board in August 1994, 
March 1997 and again in September 1999.


FINDING OF FACT

No competent evidence shows or reasonably suggests that any 
current skin disorder is related to the veteran's military 
service, including the acute episode of pityriasis rosea or 
pyrogenic dermatitis which he experienced during service.


CONCLUSION OF LAW

The veteran's claim for service connection for a skin 
disorder, presently characterized as Mucha-Habermann disease, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations.  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service.  There is required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

However, service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).

A person who submits a claim for VA disability compensation 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has 
provided that a well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such claim need not be conclusive, but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony, because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).

Generally, for a service connection claim to be well grounded 
a claimant must submit evidence of each of the following:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability. See 
Caluza v. Brown, 7 Vet. App. 498, 506, (1995), aff'd per 
curium, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Alternatively, 
a claim may be well grounded under 38 C.F.R. § 3.303(b) 
(1999), by evidence demonstrating (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  See 38 U.S.C. § 1112(a)(1); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); 38 C.F.R. § 3.303(b), 
3.307(a), 3.309(a) (1999).  In addition, the second and third 
elements of a well-grounded claim may be established under § 
3.303(b) by (a) evidence demonstrating that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-97.  The Board holds that the appellant's claim is not 
well grounded under any of these approaches.


Factual Background.  In June 1986, the Board issued a 
decision denying service connection for a skin disorder on 
the grounds that skin problems in service resolved without 
residual and were unrelated to post-service skin problems.  
The veteran thereafter attempted to reopen this claim and, in 
March 1997, the Board found that evidence submitted was 
sufficiently new and material to reopen that claim.  
Specifically, the Board found that evidence which was new and 
material to reopen included: (1) a 1985 lay statement from 
the veteran's brother that after the war, the veteran's skin 
problems become worse during hot months, (2) a 1986 lay 
statement from a friend that the veteran was being treated 
for dermatitis, and (3) VA hospital and outpatient records 
indicating that the veteran had been diagnosed with Mucha-
Habermann disease and tinea pedis.  The Board then reasoned 
that this evidence tended to show continuity of 
symptomatology, and the veteran's claim was reopened 
(although the RO has since continued to characterize the 
issue as whether new and material has been submitted to 
reopen this claim).  

In September 1999, the Board found that a claim for service 
connection for the skin disorder (presently characterized as 
Mucha-Habermann disease) was well grounded essentially on the 
basis that the veteran was shown to have had a significant 
skin disorder during service and, after a significant 
interval of years, there was evidence of various other skin 
disorders which were chronic, and because the veteran claimed 
a chronicity of symptoms since service.  However, following 
development completed during the Board's most recent remand, 
the Board concludes that the veteran's claim is not well 
grounded.  

As noted on previous occasions, the service medical records 
demonstrate that the veteran had a significant episode of 
skin disease during service identified as pityriasis rosea, 
moderately severe, involving all extremities and also a 
pyrogenic dermatitis, moderately severe, involving all 
extremities, which was secondary to the first disorder 
identified.  The veteran first filed a claim for service 
connection for a skin disorder in June 1984, over 38 years 
after he was separated from service.  Other than the 
veteran's lay testimony, there is no clinical evidence on 
file of chronicity of symptoms from any form of skin disorder 
for many years after service separation.  However, years 
after service, the veteran developed and was diagnosed for 
various different dermatological disorders and the question 
was reasonably raised as to whether there was any causal 
connection between disorders identified in service and 
disorders identified many years after service.  While the 
veteran is certainly competent as a layman to identify active 
lesions or other observable manifestations of dermatological 
disorders, he is not shown to have the requisite medical 
expertise to provide a clinical opinion or diagnoses that 
dermatological problems arising decades after service are the 
same or are causally related to dermatological problems which 
occurred in 1942.

In February 1999, the veteran was provided a VA examination 
during which it was noted that there was no active skin 
disease shown other than some hyperpigmented macules on the 
left leg which the veteran indicated was not due to service 
but rather to a post-service accident.  Also noted was a 7-
centimeter, well-healed, depressed and nontender scar which 
was likely a residual to the veteran's March 1969 surgical 
excision of a lipoma, the residuals of which had already been 
service connected effective from October 1965.  It was noted 
at the time that the veteran had been seen frequently at a VA 
hospital in the 1980's and that a diagnosis Mucha-Habermann 
disease had been confirmed at that time.  He was treated with 
Tetracycline with resolution.  At that time, the veteran 
stated he had not noted any specific relationship to seasonal 
or environmental factors although the lesions were more 
frequent in the hot summer months.  The only diagnosis from 
this examination was a history of Mucha-Habermann disease 
from the 1980's.  At the present time, the skin examination 
showed no evidence of active lesions.

In June 1999, the veteran was examined by a VA dermatologist 
at which time the veteran did not appear to be particularly 
symptomatic.  The only observable active lesion was a .3-
centimeter diameter crusted papule on the dorsal skin of the 
penis which was noted to be consistent with Mucha-Habermann 
disease.  This physician also wrote that there was no 
relationship between Mucha-Habermann disease and pityriasis 
rosea and Mucha-Habermann disease or pityriasis lichenoides 
et varioliformis acuta (from service).

Following the Board's September 1999 remand, the veteran was 
provided another VA dermatological examination in January 
2000.  The veteran's claims folder was reviewed.  The 
dermatological findings during service in 1942 were discussed 
and it was noted that the veteran himself claimed to have had 
chronic and recurrent skin problems since that time, mostly 
during hot, humid weather.  This physician stated that review 
of the veteran's record, however, showed no clinical evidence 
documenting any form of dermatological recurrence after 
service until 1976, when the veteran was seen for a skin 
rash.  At that time, the diagnosis was dermatitis 
herpetiformis.  Since then, the veteran had been seen on 
several occasions with different diagnosis from pemphigoid 
erythematoid to dermatitis herpetiformis to allergic reaction 
to drugs and other things.  He also had had several biopsies 
over the years and, in the 1980's, a diagnosis of Mucha-
Habermann disease was made.  He was placed on Tetracycline 
which apparently controlled the lesions to some degree.  
Physical examination at this time again failed to reveal any 
active lesions of any kind.  The single small lesion 
previously noted on the veteran's genital area was not 
present.  It was again noted that there was no relationship 
between pityriasis rosea which the veteran had while he was 
in service and Mucha-Habermann disease diagnosed after 
service.  This physician also indicated that medical journals 
defined pityriasis rosea as a self-limited inflammatory 
disease characterized by itching, scaly lesion possibly due 
to an unidentified infectious agent; that the disease, 
frequently in young adults, is subject to spontaneous 
remission after a course of four to five weeks or longer; and 
that recurrences are rare.  This physician noted that the 
veteran lived in Brownsville, Texas, quite far away from San 
Antonio, and it was suggested that when he did have an active 
lesion that he should see a VA doctor at a clinic in McAllen, 
Texas, and have that report sent to Houston.  It was also 
noted at this time that the veteran had now been seen in 
February, June, and July 1999 with no active lesions.  Nor 
was there any active lesion identified on the most recent 
examination in February 2000.

Analysis.  While a principal reason for the Board's September 
1999 remand was an attempt to have the veteran provided a VA 
dermatological examination when any dermatological disorder 
was active so that it might be properly examined and 
identified, the veteran has now been seen by VA physicians on 
several occasions over the last two years, including 
occasions during the summer months, and no active lesions 
have ever been present (other than a single .3-centimeter 
diameter crusted papule on the dorsal foreskin of the penis 
which was found to be consistent with Mucha-Habermann disease 
and not related to the skin disorders identified in the 
service medical records from 1942).  In consideration of all 
of the evidence on file, the Board now finds that the 
veteran's claim for service connection for a skin disorder is 
not well grounded.  

The clinical evidence on file shows that the veteran had two 
specifically identifiable dermatological disorders during 
service which were acute and transitory and which appeared to 
have resolved without residual.  There is no clinical 
evidence showing that either of these disorders have ever 
reoccurred at any time since the veteran was separated from 
service.  Moreover, there is no clinical evidence showing 
continuity of any dermatological symptoms for approximately 
30 years after the veteran was separated from service.  
Commencing in the 1970's, the veteran received various 
diagnoses of other dermatological disorders and, in the 
1980's was, by biopsy, apparently provided a confirmed 
diagnosis of Mucha-Habermann disease.  However, there is a 
complete absence of evidence which shows any causal 
connection between any dermatological disorders which are 
clinically documented to have commenced over 30 years after 
service with the specifically identified disorders during 
service in 1942.  To the contrary, the June 1999 VA 
examination report clearly stated that there was no 
relationship between pityriasis rosea and Mucha-Habermann 
disease.  Moreover, the January 2000 examination noted that 
medical literature characterized pityriasis rosea as a self-
limited inflammatory skin disease which generally had a 
spontaneous remission after a course of four to five weeks 
with only rare recurrences.  No recurrence of this disease is 
clinically documented anywhere on file.

The veteran has satisfied the first Caluza element because he 
has current diagnosis of a skin disorder.  The veteran also 
satisfies the second Caluza element because the veteran's 
service medical records demonstrate that he had an episode of 
skin disease during service.  However, the record contains no 
competent medical evidence etiologically linking the 
appellant's current skin condition to his service.  The 
veteran is unable to satisfy the third element of Caluza.  
The etiology of the appellant's skin condition is not a 
question subject to lay observation, and the veteran's 
opinion as to a link between his in-service skin problems and 
his current skin disorder, therefore, is not competent 
medical nexus evidence.  See Caluza, 7 Vet. App. at 506; 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (where 
determinative issue involves medical etiology or medical 
diagnosis, competent medical evidence that claim is 
"plausible" or "possible" generally required for well-
grounded claim); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran is competent to describe the symptoms of 
his skin disorder, however he is not competent to determine 
whether the in-service skin problems he suffered are the 
etiology of his current skin disorders.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The veteran has provided no 
competent medical evidence to show a nexus between his 
current skin condition and the dermatological problems which 
first manifested during service in 1942.  Thus, he fails to 
satisfy the third element of Caluza.  

Additionally, any assertion as to chronicity of the in-
service skin problems is insufficient to well ground his 
claim under the chronicity provisions of 38 C.F.R. 
§ 3.303(b).  See Savage, 10 Vet. App. at 495; Heuer, supra.  
Even though the service medical records constitutes a 
"notation" of a skin condition during service, the veteran 
has not provided evidence to demonstrate that his skin 
disorder was diagnosed as "chronic" during service.  
Similarly, the appellant's claim cannot be well grounded 
under the continuity of symptomatology provision of § 
3.303(b).  There is no clinical evidence on file of skin 
problems for many years after the veteran's separation from 
service.  The Court has held that a "claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between his current condition and the putative continuous 
symptomatology."  Voerth v. West, 13 Vet. App. 117, 120 
(1999); Savage, 10 Vet. App. at 497.  The veteran has not 
proved competent evidence of a nexus between his current skin 
disorder and the putative continuous symptomatology.  
Therefore, his claim is not well-grounded.  

Stated plainly, the veteran's claim is not well grounded 
because there is no evidence that the dermatological 
disorders the veteran had during service in the 1940's have 
ever recurred.  While the veteran apparently had various 
forms of dermatitis or skin disorders in the 1970's and 80's, 
none of those disorders have been competently related by any 
clinical evidence on file as a continuation of the 
dermatological disorder the veteran had in 1942 or as a 
residual thereof.  The only confirmed diagnosis of Mucha-
Habermann disease has specifically been clinically 
disassociated from pityriasis rosea in 1942.  Because there 
is no competent evidence which in any way relates any current 
dermatological disorder to the dermatological disorder that 
the veteran had in 1942, the veteran's claim is not well 
grounded and must be denied.  See  Arms v. West, 12 Vet. App. 
188, 199 (1999).

Other Matter:  Although where claims are not well grounded, 
VA does not have a duty to assist claimants in developing 
facts pertinent to their claims, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of the evidence 
needed to complete the application.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, the RO fulfilled its 
obligation under § 5103(a) in that the statement of the case 
advised him that the reason his claim was denied was an 
absence of evidence showing any causal connection between 
dermatological disorders in service and dermatological 
disorders after service.


ORDER

Entitlement to service connection for a skin disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

